DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on December 28, 2021. The application contains claims 1-23: 
Claims 4, 11, and 17 are cancelled
Claims 21, 22, and 23 are newly added
Claims 1, 5, 6, 8, 12, 14, 16, 18, 19, and 20 are amended
Claims 1-3, 5-10, 12-16, and 18-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on December 28, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 101
The amendment to claim 14 positively recites “a processor” as a component of the claimed system, which adds structure to the claimed system. Therefore, the 35 U.S.C. 101 rejections to claims 14-20 for being directed to non-statutory subject matter as set forth in the previous office action are withdrawn.

Claim Rejections - 35 USC § 102
Pinckney does not teach the following limitation: 
“determining, through a server, a context of interaction between a user of a data processing device communicatively coupled to the server through a computer network and the server”
The examiner disagrees. 
Pinckney, Fig. 13; [0144]-[0145]; [0059], teaches determining contextual information of an interaction between a user 1314 and machine learning facility 1318, wherein the machine learning facility 1318 corresponds to “a server” and IP address, the location of the user, the weather at the user's location, etc. are examples of “a context of interaction” between the user and the server. Paragraph [0139] further teaches the interaction is from “a data processing device” through “a computer network”. For example, the paragraph states that the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a data processing device” and through Internet via a website indicates “a computer network”. In addition, paragraphs [0174] and [0149] teach “a computer network” both explicitly and implicitly. For example, network infrastructure is explicit teaching, and a web interface, instant messaging, a voice interface, a cell phone, with SMS, and the like are all examples of implicit teaching. Therefore, Pinckney teaches every element of this limitation.
	
	In response to Applicant’s argument in Table 1 on page 4 of Applicant Arguments/Remarks Made in an Amendment that Pinckney only partially teaches the following limitation: 
“fetching, through the server, a set of queries from a database associated with the server in accordance with determining the context of interaction;”
	The examiner disagrees. 
Pinckney, Fig. 13; [0144]-[0145], teaches fetching a set of queries from the server according to the determined context of interaction. For example, provide user 1314 with a dialog 1308 consisting of questions 1320 from the machine learning facility 1318 based on determined contextual information, wherein questions 1320 correspond to “a set of queries” and they are fetched from machine learning facility 1318, i.e., “the server”, according to the determined context. The term “database” is defined as “a comprehensive collection of related data organized for convenient access” in paragraph [0034] of the specification. This broad definition does not limit “database”, as used in the claim, to any specific physical structure or data structure. As long as a collection of data is organized for convenient access, it does not even need to be persisted in any storage to be called “database”. Based on this definition, the above cited figure and paragraphs teach the “database” as well. For example, the questions 1320 may be from a stored previous dialog 1308 with the user 1314, wherein questions from a previous dialog are a collection of organized data that has been stored for convenient access by the server thus teach “a database associated with the server”. Therefore, Pinckney teaches every element of the above quoted limitation.

	In response to Applicant’s argument in Table 1 on page 4 of Applicant Arguments/Remarks Made in an Amendment that Pinckney only partially teaches the following limitation: 
“receiving, through the server, a response to a query of the set of queries from the user via at least one of: the first media device and the data processing device;”
The examiner disagrees. 
Pinckney, Fig. 13; [0144], teaches receiving, from the user, answers to the questions presented to the user, wherein answers 1322 from the user 1314 correspond to "a response to a query". “the server” has been addressed above. Also, as discussed above, paragraph [0139] teaches “at least one of: the first media device and the data processing device”. For example, the paragraph states that the Pinckney teaches every element of the above quoted limitation.

	In response to Applicant’s argument in Table 1 on page 4 of Applicant Arguments/Remarks Made in an Amendment that Pinckney does not teach the following limitation: 
“dynamically refining, through the server, the set of queries based on the response received to the query of the set of queries from the user in accordance with at least one of: an Artificial Intelligence (AI) and a Machine Learning (ML) engine executing on the server;”
The examiner disagrees. Pinckney teaches this limitation including the amendment “dynamically”. The rationale is as follows:
Pinckney, Fig. 13; [0144]; [0059]; [0051], teaches refining the set of queries based on the user’s response. For example, use machine learning to optimize which questions 1320 to ask based on the user’s answers. Paragraph [0141] further teaches this refining process occurs “dynamically”. For example, refine the choices that are next presented to the user based on the answers and/or selections that the user 1314 chooses. Because what the user chooses helps the machine learning facility to refine the question to be presented to the user next, it teaches a dynamic process, i.e., “dynamically refining”. Therefore, Pinckney teaches every element of the above quoted limitation.

In response to Applicant’s argument in Table 1 on page 4 of Applicant Arguments/Remarks Made in an Amendment that Pinckney does not teach the following new limitation introduced with the amendments:
“wherein loading, through the server, further comprising additionally loading the set of queries from a point of discontinuity of the response on the first media device on to a second media device; and wherein dynamically refining the query of the set of queries is based on a matching context and/or a more realistic collection of responses from various users.”
The examiner has addressed these new limitations in the updated prior art rejection section below with either new prior art or new rationale. Please refer below for details.

In response to Applicant’s argument on page 5 of Applicant Arguments/Remarks Made in an Amendment:
“Applicant submits that the Pinckney nowhere discloses or suggests providing interactive query based network communication to a visually impaired aspirant. Pinckney in its entire disclosure nowhere discloses assisting the hearing or voice impaired persons to participate in an interactive query based network communication.” 
	Applicant is arguing about limitations that are not recited in the claims.

In response to Applicant’s argument on page 6 of Applicant Arguments/Remarks Made in an Amendment:
“Further in Pinckney, the term “contextual information” refers to information such an IP address, the location of the user, the weather at the user's location, a domain name, related to path information, related to a recent download, related to a recent network access, related to a recent file access, and the like. Whereas in the present invention, the term “context of interaction” refers to subject matter or situation within or around which the interaction that happened between the user and the server.”
	Per paragraph [0031] of the originally-filed specification, “The term, context is defined as surrounding circumstances”. This is precisely what the cited prior art Pinckney teaches – the location of the user, the weather at the user’s location, etc., are indeed examples of circumstances surrounding a user 1314, and the interactions between the user and machine learning facility 1318, which corresponds to “a server”, do happen within such circumstances or situation.

Applicant’s other arguments with respect to the new limitations introduced with the amendments are addressed with new prior art or rationale. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Objections
Claims 1, 8, and 14 are objected to because of the following informalities: 
Claims 1, 8, and 14, lines 15, 15, and 16, respectively: “and/or” should read either “and” or “or”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 15, 16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “the first media device” as a claim limitation in line 8. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 14 is indefinite and rejected under 35 U.S.C. 112(b). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al. (US 20090307159 A1), in view of LAM et al. (US 20190114321 A1).

With regard to claim 1,
	Pinckney teaches
a method (Abstract) comprising: 
determining, through a server, a context of interaction between a user of a data processing device communicatively coupled to the server through a computer network and the server (Fig. 13; [0144]-[0145]; [0059]: a user 1314, machine learning facility 1318 corresponds to “a server”, determine contextual information of the user, such as an IP address, the location of the user, the weather at the user's location, etc.. [0139]: the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a data processing device”. [0174]; [0149]: network infrastructure explicitly teaches “a computer network”, and a web interface, instant messaging, a voice interface, a cell phone, with SMS, and the like implicitly teaches “a computer network”); 
fetching, through the server, a set of queries from a database associated with the server in accordance with determining the context of interaction (Fig. 13; [0144]-[0145]: provide user 1314 with a dialog 1308 consisting of questions 1320 from the machine learning facility 1318 based on determined contextual information, wherein questions 1320 corresponds to “a set of queries”. the questions 1320 may be from a stored previous dialog 1308 with the user 1314, wherein stored indicates “a database” because the term “database” is broadly defined as “a comprehensive collection of related data organized for convenient access” per paragraph [0034] of the specification); 
loading, through the server, the set of queries one by one on a first media device configured to render the set of queries in at least one of: an audio, a video and a gesture format, the first media device also communicatively coupled to the server through the computer network (Fig. 2, 3; [0106]-[0107]: Fig. 2 and Fig. 3 each illustrate the system asking the user 1314 one question at a time, which teaches “loading … the set of queries one by one”. [0139]; [0130]: the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a first media device”, and a voice interface indicates “an audio format”. [0009]; [0089]; Fig.3; [0107]: a picture question that the system may ask a user explicitly teaches “a video format”); 
receiving, through the server, a response to a query of the set of queries from the user via at least one of: the first media device and the data processing device (Fig. 13; [0144]: answers 1322 provided by the user 1314 correspond to "a response to a query". [0139]: a stand-alone computational device or a mobile computational device corresponds to “the first media device” or “the data processing device” as discussed above); and 
dynamically refining, through the server, the set of queries based on the response received to the query of the set of queries from the user in accordance with at least one of: an Artificial Intelligence (AI) and a Machine Learning (ML) engine executing on the server (Fig. 13; [0144]; [0059]; [0051]: use machine learning to optimize which questions 1320 to ask based on the user’s answers. [0141]: refining the choices that are next presented to the user based on the answers and/or selections that the user 1314 chooses teaches “dynamically refining”), and wherein dynamically refining the query of the set of queries is based on a matching context and/or a more realistic collection of responses from various users ([0052]: the system asking the user 1314 the "How old are you?" question 1320 based on the past responses from other users teaches “refining the query …. based on … a more realistic collection of responses from various users”).
	Pinckney does not explicitly teach
wherein loading, through the server, further comprising additionally loading the set of queries from a point of discontinuity of the response on the first media device on to a second media device.
LAM teaches
wherein loading, through the server, further comprising additionally loading the set of queries from a point of discontinuity of the response on the first media device on to a second media device ([0010]: providing a pause (e.g., suspend and resume) feature whereby a user is able to start an interview or a series of questions in one environment (e.g., mobile in a noisy cafe), and continue the interview or the series of questions in a new environment (e.g., desktop in a quiet office) or switch from a voice mode of communication to a text mode and vice versa, wherein pause, suspend, and resume teaches “a point of discontinuity”, mobile in a noisy cafe corresponds to “the first media device”, and desktop in a quiet office corresponds to “a second media device”. [0120]-[0121]: that the system 300 may ask the next question (e.g., resume where the previous session was suspended) teaches loading unanswered questions from the previous session after a pause, i.e., “loading the set of queries from a point of discontinuity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinckney to incorporate the teachings of LAM to load the set of queries from a point of discontinuity of the response on the first media device on to a second media device. Doing so would afford users the convenience of being able to suspend and reinitiate an interview process without loss of a previous session, or information submitted to the system prior to suspension as taught by LAM ([0071]).

With regard to claim 2,
	As discussed in claim 1, Pinckney and LAM teach all the limitations therein.
	Pinckney further teaches
the method of claim 1, comprising the server being a plurality of servers distributed across the computer network ([0170]; [0171]: distributed server).

With regard to claim 3,
As discussed in claim 1, Pinckney and LAM teach all the limitations therein.
Pinckney further teaches
the method of claim 1, further comprising authenticating, through the server, the user via the first media device prior to loading the set of queries one by one on the first media device ([0095]: users of the system may be either anonymous or logged in users. A logged in user 1314 may be one that has created an account on the site, wherein a logged in user that has created an account indicates “authenticating” the user).

With regard to claim 5,
As discussed in claim 1, Pinckney and LAM teach all the limitations therein.
Pinckney further teaches
the method of claim 1, comprising the first media device and the second media device being one of: similar devices and dissimilar devices ([0170]-[0176]; [0179]: e.g., laptops and mobile phones are dissimilar devices).

With regard to claim 6,
As discussed in claim 1, Pinckney and LAM teach all the limitations therein.
Pinckney further teaches
the method of claim 1, further comprising: 
determining, through the server, an identifier of the user ([0095]: a logged in user 1314 may be one that has created an account on the site, wherein the logging in process does “determining … an identifier of the user”); and 
determining, through the server, an association of the identifier of the user with at least one of the first media device and the second media device prior to loading the set of queries on the at least one of the first media device and the second media device ([0145]; [0095]: determining an IP address of the user in combination with logging in the user determines “an association of the identifier of the user” with the device the user is using. The remaining limitations have been addressed above).

With regard to claim 7,
As discussed in claim 1, Pinckney and LAM teach all the limitations therein.
Pinckney further teaches
the method of claim 1, further comprising triggering, through the server, a notification to the user on the first media device prior to the loading of the set of queries one by one on the first media device (Fig. 1; [0105]: a list of topics 102 presented to the user reads on “a notification” and it takes place “prior to” loading any questions).

With regard to claim 8,
	Pinckney teaches
a server (Abstract) comprising: 
a memory ([0170]: memory); 
a storage ([0177]: storage); and 
a processor communicatively coupled to the memory ([0168]: processor), the processor configured to execute instructions to:
determine a context of interaction between a user of a data processing device communicatively coupled to the server through a computer network and the server (Fig. 13; [0144]-[0145]; [0059]: a user 1314, machine learning facility 1318 corresponds to “a server”, determine contextual information of the user, such as an IP address, the location of the user, the weather at the user's location, etc.. [0139]: the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a data processing device”. [0174]; [0149]: network infrastructure explicitly teaches “a computer network”, and a web interface, instant messaging, a voice interface, a cell phone, with SMS, and the like implicitly teaches “a computer network”),
fetch a set of queries from a database associated with the server in accordance with determining the context of interaction (Fig. 13; [0144]-[0145]: provide user 1314 with a dialog 1308 consisting of questions 1320 from the machine learning facility 1318 based on determined contextual information, wherein questions 1320 corresponds to “a set of queries”. the questions 1320 may be from a stored previous dialog 1308 with the user 1314, wherein stored indicates “a database” because the term “database” is broadly defined as “a comprehensive collection of related data organized for convenient access” per paragraph [0034] of the specification),
load the set of queries one by one on a first media device configured to render the set of queries in at least one of an audio, a video and a gesture format, the first media device also communicatively coupled to the server through the computer network (Fig. 2, 3; [0106]-[0107]: Fig. 2 and Fig. 3 each illustrate the system asking the user 1314 one question at a time, which teaches “loading … the set of queries one by one”. [0139]; [0130]: the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a first media device”, and a voice interface indicates “an audio format”. [0009]; [0089]; Fig.3; [0107]: a picture question that the system may ask a user explicitly teaches “a video format”),
receive a response to a query of the set of queries from the user via at least one of the first media device and the data processing device (Fig. 13; [0144]: answers 1322 provided by the user 1314 correspond to "a response to a query". [0139]: a stand-alone computational device or a mobile computational device corresponds to “the first media device” or “the data processing device” as discussed above), and 
dynamically refine the set of queries based on the response received to the query of the set of queries from the user in accordance with at least one of: an Al and an ML engine executing on the server (Fig. 13; [0144]; [0059]; [0051]: use machine learning to optimize which questions 1320 to ask based on the user’s answers. [0141]: refining the choices that are next presented to the user based on the answers and/or selections that the user 1314 chooses teaches “dynamically refining”), wherein dynamically refining the set of queries is based on a matching context and/or a more realistic collection of responses from various users ([0052]: the system asking the user 1314 the "How old are you?" question 1320 based on the past responses from other users teaches “refining the query …. based on … a more realistic collection of responses from various users”); and wherein the server comprises a cloud server ([0170]: a distributed server corresponds to “a cloud server”).
	Pinckney does not explicitly teach
wherein loading the set of queries further comprising additionally loading the set of queries from a point of discontinuity of the response on the first media device on to a second media device.
LAM teaches
wherein loading the set of queries further comprising additionally loading the set of queries from a point of discontinuity of the response on the first media device on to a second media device ([0010]: providing a pause (e.g., suspend and resume) feature whereby a user is able to start an interview or a series of questions in one environment (e.g., mobile in a noisy cafe), and continue the interview or the series of questions in a new environment (e.g., desktop in a quiet office) or switch from a voice mode of communication to a text mode and vice versa, wherein pause, suspend, and resume teaches “a point of discontinuity”, mobile in a noisy cafe corresponds to “the first media device”, and desktop in a quiet office corresponds to “a second media device”. [0120]-[0121]: that the system 300 may ask the next question (e.g., resume where the previous session was suspended) teaches loading unanswered questions from the previous session after a pause, i.e., “loading the set of queries from a point of discontinuity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinckney to incorporate the teachings of LAM to load the set of LAM ([0071]).

With regard to claim 9,
As discussed in claim 8, Pinckney and LAM teach all the limitations therein.
Pinckney further teaches
the server of claim 8, being a plurality of servers distributed across the computer network ([0170]; [0171]: distributed server).

With regard to claim 10,
As discussed in claim 8, Pinckney and LAM teach all the limitations therein.
Pinckney further teaches
the server of claim 8, wherein the processor is further configured to execute instructions to authenticate the user via the first media device prior to loading the set of queries one by one on the first media device ([0095]: users of the system may be either anonymous or logged in users. A logged in user 1314 may be one that has created an account on the site, wherein a logged in user that has created an account indicates “authenticating” the user).

With regard to claim 12,
As discussed in claim 8, Pinckney and LAM teach all the limitations therein.
Pinckney further teaches
the server of claim 8, wherein the processor is further configured to execute instructions to: 
determine an identifier of the user ([0095]: a logged in user 1314 may be one that has created an account on the site, wherein the logging in process does “determine an identifier of the user”), and 
determine an association of the identifier of the user with at least one of: the first media device and the second media device prior to loading the set of queries on the at least one of: the first media device and the second media device ([0145]; [0095]: determining an IP address of the user in combination with logging in the user determines “an association of the identifier of the user” with the device the user is using. The remaining limitations have been addressed above).

With regard to claim 13,
As discussed in claim 8, Pinckney and LAM teach all the limitations therein.
Pinckney further teaches
the server of claim 8, wherein the processor is further configured to execute instructions to trigger a notification to the user on the first media device prior to the loading of the set of queries one by one on the first media device (Fig. 1; [0105]: a list of topics 102 presented to the user reads on “a notification” and it takes place “prior to” loading any questions).

With regard to claim 14,
	Pinckney teaches
a system (Abstract) comprising: 
a server (Fig. 13: machine learning facility 1318 corresponds to “a server”); 
a computer network ([0174]; [0149]: network infrastructure explicitly teaches “a computer network”, and a web interface, instant messaging, a voice interface, a cell phone, with SMS, and the like implicitly teaches “a computer network”); 
a data processing device communicatively coupled to the server through the computer network ([0139]: the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a data processing device” or “a first media device”); and 
a plurality of media devices ([0139]; [0130]: a stand-alone computational device, a mobile computational device, and a phone, etc. are examples of media devices) also communicatively coupled to the server through the computer network ([0139]: see above), wherein the server comprising a memory ([0170]: memory), a storage ([0177]: storage), and a processor ([0168]: processor) communicatively coupled to the memory, the processor is configured to:
determine a context of interaction between a user of the data processing device and the server (Fig. 13; [0144]-[0145]; [0059]: a user 1314, machine learning facility 1318 corresponds to “a server”, determine contextual information of the user, such as an IP address, the location of the user, the weather at the user's location, etc.. [0139]: the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a data processing device”. [0174]; [0149]: network infrastructure explicitly teaches “a computer network”, and a web interface, instant messaging, a voice interface, a cell phone, with SMS, and the like implicitly teaches “a computer network”), 
fetch a set of queries from a database associated with the server in accordance with determining the context of interaction (Fig. 13; [0144]-[0145]: provide user 1314 with a dialog 1308 consisting of questions 1320 from the machine learning facility 1318 based on determined contextual information, wherein questions 1320 corresponds to “a set of queries”. the questions 1320 may be from a stored previous dialog 1308 with the user 1314, wherein stored indicates “a database” because the term “database” is broadly defined as “a comprehensive collection of related data organized for convenient access” per paragraph [0034] of the specification),
load the set of queries one by one on the first media device configured to render the set of queries in at least one of: an audio, a video and a gesture format (Fig. 2, 3; [0106]-[0107]: Fig. 2 and Fig. 3 each illustrate the system asking the user 1314 one question at a time, which teaches “loading … the set of queries one by one”. [0139]; [0130]: the system may provide the user 1314 with a user interface, such as through the Internet via a website, through a stand-alone computational device, through a mobile computational device, etc., wherein either type of computational device corresponds to “a first media device”, and a voice interface indicates “an audio format”. [0009]; [0089]; Fig.3; [0107]: a picture question that the system may ask a user explicitly teaches “a video format”),
receive a response to a query of the set of queries from the user via at least one of the first media device and the data processing device (Fig. 13; [0144]: answers 1322 provided by the user 1314 correspond to "a response to a query". [0139]: a stand-alone computational device or a mobile computational device corresponds to “the first media device” or “the data processing device” as discussed above), and 
dynamically refine the set of queries based on the response received to the query of the set of queries from the user in accordance with at least one of: an Al and an ML engine executing on the server (Fig. 13; [0144]; [0059]; [0051]: use machine learning to optimize which questions 1320 to ask based on the user’s answers. [0141]: refining the choices that are next presented to the user based on the answers and/or selections that the user 1314 chooses teaches “dynamically refining”), and wherein dynamically refining the set of queries is based on a matching context and/or a more realistic collection of responses from various users ([0052]: the system asking the user 1314 the "How old are you?" question 1320 based on the past responses from other users teaches “refining the query …. based on … a more realistic collection of responses from various users”); and wherein the server comprises a cloud server ([0170]: a distributed server corresponds to “a cloud server”).
	Pinckney does not explicitly teach
wherein loading the set of queries further comprising additionally loading the set of queries from a point of discontinuity of the response on a first media device on to a second media device of the plurality of media devices.
LAM teaches
wherein loading the set of queries further comprising additionally loading the set of queries from a point of discontinuity of the response on a first media device on to a second media device of the plurality of media devices ([0010]: providing a pause (e.g., suspend and resume) feature whereby a user is able to start an interview or a series of questions in one environment (e.g., mobile in a noisy cafe), and continue the interview or the series of questions in a new environment (e.g., desktop in a quiet office) or switch from a voice mode of communication to a text mode and vice versa, wherein pause, suspend, and resume teaches “a point of discontinuity”, mobile in a noisy cafe corresponds to “the first media device”, and desktop in a quiet office corresponds to “a second media device”. [0120]-[0121]: that the system 300 may ask the next question (e.g., resume where the previous session was suspended) teaches loading unanswered questions from the previous session after a pause, i.e., “loading the set of queries from a point of discontinuity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinckney to incorporate the teachings of LAM to load the set of queries from a point of discontinuity of the response on the first media device on to a second media device. Doing so would afford users the convenience of being able to suspend and reinitiate an interview process without loss of a previous session, or information submitted to the system prior to suspension as taught by LAM ([0071]).

With regard to claim 15,
As discussed in claim 14, Pinckney and LAM teach all the limitations therein.
Pinckney further teaches
the system of claim 14, wherein the server is a plurality of servers distributed across the computer network ([0170]; [0171]: distributed server).

With regard to claim 16,
As discussed in claim 14, Pinckney and LAM teach all the limitations therein.
Pinckney further teaches
the system of claim 14, wherein the processor is further configured to authenticate the user via the first media device prior to loading the set of queries one by one on the first media device ([0095]: users of the system may be either anonymous or logged in users. A logged in user 1314 may be one that has created an account on the site, wherein a logged in user that has created an account indicates “authenticating” the user).

With regard to claim 18,
As discussed in claim 14, Pinckney and LAM teach all the limitations therein.
Pinckney further teaches
the system of claim 14, wherein the first media device and the second media device are one of similar devices and dissimilar devices ([0170]-[0176]; [0179]: e.g., laptops and mobile phones are dissimilar devices).

With regard to claim 19,
Pinckney and LAM teach all the limitations therein.
Pinckney further teaches
the system of claim 14, wherein the processor is further configured to: 
determine an identifier of the user ([0095]: a logged in user 1314 may be one that has created an account on the site, wherein the logging in process does “determine an identifier of the user”), and 
determine an association of the identifier of the user with at least one of: the first media device and the second media device prior to loading the set of queries on the at least one of: the first media device and the second media device ([0145]; [0095]: determining an IP address of the user in combination with logging in the user determines “an association of the identifier of the user” with the device the user is using. The remaining limitations have been addressed above).

With regard to claim 20,
As discussed in claim 14, Pinckney and LAM teach all the limitations therein.
Pinckney further teaches
the system of claim 14, wherein the processor is further configured to trigger a notification to the user on the first media device prior to the loading of the set of queries one by one on the first media device (Fig. 1; [0105]: a list of topics 102 presented to the user reads on “a notification” and it takes place “prior to” loading any questions).

With regard to claim 21,
As discussed in claim 14, Pinckney and LAM teach all the limitations therein.
Pinckney further teaches
the system of claim 14, wherein the plurality of media devices comprises the first media device, the second media device, a third media device, a fourth media device, and up to nth media device ([0139]; [0130]: a stand-alone computational device, a mobile computational device, and a phone, etc. are examples of media devices).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al. (US 20090307159 A1), in view of LAM et al. (US 20190114321 A1), and in further view of Krug et al. (US 20130132167 A1).

With regard to claim 22,
As discussed in claim 14, Pinckney and LAM teach all the limitations therein.
Pinckney and LAM do not teach
the system of claim 14, wherein the plurality of media devices receives the response from the user and stores locally within the plurality of media devices when internet connectivity is unavailable or failed.
Krug teaches
the system of claim 14, wherein the plurality of media devices receives the response from the user and stores locally within the plurality of media devices when internet connectivity is unavailable or failed ([0017]; Fig. 1; [0029]-[0030]: mobile handheld computers/hand-held devices correspond to “the plurality of media devices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinckney and LAM to incorporate the teachings of Krug to have the plurality of media devices receive the response from the user and store locally within the plurality of media devices when internet connectivity is unavailable or failed. Doing so would store the data for multiple toll transactions until confirming that the global communications connection meets a threshold level of quality, before transmitting the data to the central server. In this way, data from hundreds if not Krug ([0007]).

With regard to claim 23,
As discussed in claim 22, Pinckney and LAM and Krug teach all the limitations therein.
Krug further teaches
the system of claim 22, wherein the plurality of media devices reconciles communication with the server and communicates the response to the server when the internet connectivity is available ([0017]; Fig. 1; [0029]-[0030]).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/XIAOQIN HU/Examiner, Art Unit 2168      

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168